DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 8-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claims 8-9 recite “the aircraft is travelling at a speed of about 0.83 Mach to about 0.87 Mach”, and “about 0.85 Mach”. The claims are indefinite because they claim both an apparatus and the method steps of using the apparatus. See MPEP 2173.05(p) II. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hermanutz et al. (“Technology Investigation of Morphing Inlet Lip Concepts for Flight Propulsion Nacelles”). 
Regarding claim 1, Hermanutz teaches (Fig. 1) a nacelle for a gas turbine engine, the nacelle comprising: a leading edge (Fig. 1), a trailing edge (Fig. 1) and a longitudinal centre line along a length of the nacelle (Fig. 1); a highlight radius (rhi) (see Table 1, the highlight diameter is shown) defined as a radial distance between the longitudinal centre line and the leading edge; a trailing edge radius (rte) (see Table 1, nozzle exit diameter) defined as a radial distance between the longitudinal centre line and the trailing edge; and a nacelle length (Lnac) (see Table 1) defined as an axial distance between the leading edge and the trailing edge; wherein a ratio between the nacelle length (Lnac) and the highlight radius (rhi) is defined as R1 (Lnac/rhi), wherein 2.4 ≤ R1 ≤ 3.2 (in Hermanutz, this value is 3.17); and wherein a ratio between the trailing edge radius (rte) and the highlight radius (rhi) is defined as R2 (rte/rhi), wherein 0.89 ≤ R2 ≤ 1.00 (in Hermanutz, this value is 0.98).
Regarding claim 2, Hermanutz teaches (Fig. 1) 0.93 ≤ R2 ≤ 1.00 (in Hermanutz, this value is 0.98).
Regarding claim 3, Hermanutz teaches (Fig. 1) R2 ≥ -0.02 x R1 + 0.994 (in Hermanutz, R2 is 0.98 and the value of the right side of the equation is 0.93).
Regarding claim 4, Hermanutz teaches (Fig. 1) wherein for 2.4 ≤ R1 ≤ 2.7, R2 ≥ -0.10 x R1 + 1.21.
It is noted that Hermanutz discloses R2 is 0.98, and the right side of the claimed equation is a range of 0.97 to 0.94. Due to the wording of the claim (“wherein for”), the range of R1 is considered an optional alternative. While Hermanutz does not disclose an R1 value in the claimed range, the R2 equation would be satisfied if the R1 value were in the optional range. 
Regarding claim 5, Hermanutz teaches (Fig. 1) a fan casing disposed downstream of the leading edge. 
Regarding claim 6, Hermanutz teaches (Fig. 1) a diffuser disposed between the leading edge and the fan casing. 
Regarding claim 7, Hermanutz teaches (Fig. 1) a gas turbine engine for an aircraft, the gas turbine engine comprising: a nacelle according to claim 1; a fan (see Table 1) received within the fan casing of the nacelle; and an engine core (Fig. 1) received within the nacelle.
Regarding claims 8-9, Hermanutz teaches (Fig. 1) aircraft comprising a gas turbine engine according to claim 7, wherein the aircraft is travelling at a speed of about 0.83 Mach to about 0.87 Mach, and about 0.85 Mach (the nacelle is capable of operating at these speeds).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US2021/0254507, US5058617 and US20100019102 disclose turbine nacelles with highlight radius ratios. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAMERON A CORDAY whose telephone number is (571)272-0383. The examiner can normally be reached M-F 8-4 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Woody Lee can be reached on (571) 272-1051. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CAMERON A CORDAY/Examiner, Art Unit 3745                                                                                                                                                                                                        
/WOODY A LEE JR/Supervisory Patent Examiner, Art Unit 3745